Citation Nr: 1207242	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  08-25 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for bilateral knee disability, to include arthritis. 

2.  Entitlement to service connection for a right ankle disability, to include arthritis. 

3.  Entitlement to service connection for a right elbow disability, to include arthritis. 

4.  Entitlement to service connection for a right wrist disability, to include arthritis. 

5.  Entitlement to service connection for a back disability, to include arthritis. 


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs



ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran had active service from September 1971 to July 1975, and from January 1987 to March 1992. 

These matters come to the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Milwaukee, Wisconsin, Regional Office (RO) of the Department of Veterans Affairs (VA). 

When this case was previously before the Board in April 2010, it was remanded for additional development.  The case is now before the Board for final appellate consideration.


FINDINGS OF FACT

1.  There has been no demonstration by competent medical, nor competent and credible lay, evidence of record that the Veteran has bilateral knee disability that is related to active duty. 

2.  There has been no demonstration by competent medical, nor competent and credible lay, evidence of record that the Veteran has right ankle disability that is related to active duty.

3.  There has been no demonstration by competent medical, nor competent and credible lay, evidence of record that the Veteran has right wrist disability that is related to active duty.

4.  There has been no demonstration by competent medical, nor competent and credible lay, evidence of record that the Veteran has a right elbow disability that is related to active duty.

5.  There has been no demonstration by competent medical, nor competent and credible lay, evidence of record that the Veteran has a back disability that is related to active duty.


CONCLUSIONS OF LAW

1.  A bilateral knee disability, to include arthritis, was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2011).

2.  A right ankle disability, to include arthritis, was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2011).

3.  A right wrist disability, to include arthritis, was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2011).

4.  A right elbow disability, to include arthritis, was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2011).

5.  A back disability, to include arthritis, was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In March 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and/or an effective date will be assigned if service connection is awarded.

In correspondence dated in October 2006, VA informed the appellant of what evidence was required to substantiate her claims, and her and VA's respective duties for obtaining evidence.  It also notified her that a disability rating and effective date would be assigned, in the event of award of the benefit sought, as required by the Court in Dingess/Hartman.

In Pelegrini, supra, the Court held that compliance with 38 U.S.C.A. § 5103 required that VCAA notice be provided prior to an initial unfavorable AOJ decision.  Because VCAA notice in this case was completed prior to the initial AOJ adjudication denying the claim, the timing of the notice complies with the express requirements of the law as found by the Court in Pelegrini.  The content of the notice fully complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and Dingess/Hartman.  The Veteran has been provided with every opportunity to submit evidence and argument in support of her claim, and to respond to VA notices.

The VCAA requires that the duty to notify is satisfied, and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  The Board finds that the VCAA notice requirements have been met in this case.

Duty to Assist

With regard to the duty to assist, the claim's file contains the Veteran's service treatment records, VA and private medical records, and the Veteran's contentions in support of her claim.  The Board has carefully reviewed the statements and concludes that there has been no identification of further available evidence not already of record.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims.  

The Board's April 2010 remand found that a June 2008 VA examination was deficient for numerous reasons.  As a result, the Board will not discuss the report of this examination.  A VA examination was conducted in August 2010, and an addendum medical opinion was obtained in May 2011.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA report and addendum medical opinion obtained in this case are more than adequate, as they reflect a review of the Veteran's claims file, consider all of the pertinent evidence of record, and provide a rationale for the opinions offered.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c) (4); Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to her claim.

Factual Background

With respect to each of the Veteran's claims, the Board has reviewed all of the evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Court of Appeals for the Federal Circuit (Federal Circuit) has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

Bilateral Knee Disability

The Veteran's service treatment records reflect in a Report of Medical History completed in July 1971, for entrance to service, it was noted that the right knee occasionally hyperextends, but that there was no difficulty.  Physical examination conducted at that time revealed the lower extremities were normal.  Her July 1975 separation medical examination of the lower extremities was normal.  She complained of left knee pain in October 1987 of three months' duration.  The assessment was patellofemoral pain syndrome.  She complained of left knee pain in April 1988 after a motor vehicle accident.  An X-ray examination was negative.  In June 1989, the Veteran complained of two days' right knee pain with movement and weight bearing, after having had increased physical training activity for one week.  In May 1990, she sought treatment for bilateral knee pain of two years' duration.  X-rays showed normal knees.  In July 1990, she was in physical therapy for bilateral chondromalacia patella.  

A September 1989 report of medical history provides that the Veteran complained of swollen or painful joints, as well as arthritis, bursitis or rheumatism.  She said she did not know if she had a "trick" or locked knee (odd feeling in right knee, NCD).  The Veteran's January 1992 report of medical history provides that she complained of swollen or painful joints (weather-related), "trick" or locked knee (knees bend backward further than they should, occasional locking of knee).  The Veteran's January 1992 report of medical examination provides that she was normal on clinical evaluation.  

The Veteran was given an outpatient VA examination in January 2007, at which the Veteran reported a history of fractures and torn ligments including of the knees.  She sought medication for arthritis pain.  Physical examination of the lower extremities was normal.  

The report of the August 2010 VA examination provides that the examiner reviewed the Veteran's claims file, and sets forth the relevant history, the Veteran's subjective complaints, and examination results.  The resulting medical diagnosis was acute knee sprains resolved, 1990-1991.  The examiner stated that the Veteran had no current symptoms, and no signs of disability.  Therefore, it was less likely than not that her intermittent wintertime knee symptoms were related to service.  They were more likely related to post or pre-service generalized upper limits of normal laxity noted on entrance examination.  The examiner noted that no injury occurred during active duty to the knees.  

Right Ankle Disability

The Veteran's service treatment records reflect that she was seen for a fracture of the right ankle in February 1973.  She was put in a cast.  In 1976, she was treated for probable minor trauma with strain.  

A September 1989 report of medical history provides that the Veteran complained of swollen or painful joints; arthritis, bursitis or rheumatism; and broken bones (fracture of the right ankle, right wrist).  The Veteran's January 1992 report of medical history provides that she complained of swollen or painful joints (weather-related), and broken bones (right wrist and right ankle).  The Veteran's January 1992 report of medical examination provides that she was normal on clinical evaluation.  

The Veteran was given an outpatient VA examination in January 2007, at which the Veteran reported a history of fractures and torn ligments including of the feet.  She sought medication for arthritis pain.  Physical examination of the lower extremities was normal.  

In a VA outpatient treatment report dated in April 2008, it was noted that the Veteran had fallen on ice and fractured the right ankle on March 20, 2008.

The report of the August 2010 VA examination provides that the examiner reviewed the Veteran's claims file, and sets forth the relevant history (including a right ankle fracture in 2008), the Veteran's subjective complaints, and examination results.  The resulting medical diagnosis was right ankle healed post-fracture, 1973 

and 2008.  The examiner stated that it was less likely than not that the Veteran's current ankle condition was related to her inservice fracture.  The examiner explained that the Veteran reported that her ankle was fine until the 2008 fracture, and since then it had acted up.  The examiner stated that any current symptoms or signs would be a residual of the post-service fall in 2008.  

Right Elbow Disability

The Veteran's service treatment records reflect that she complained of pain in the right elbow and right jaw in February 1974.  Examination of the elbow was within normal limits.  The Veteran's July 1975 separation medical examination was normal.  

A September 1989 report of medical history provides that the Veteran complained of swollen or painful joints; as well as arthritis, bursitis or rheumatism.  The Veteran's January 1992 report of medical history provides that she complained of swollen or painful joints (weather-related).  The Veteran's January 1992 report of medical examination provides that she was normal on clinical evaluation.  

The Veteran was given an outpatient VA examination in January 2007, at which she sought medication for arthritis pain.  Physical examination of the upper extremities was normal.  

The report of the August 2010 VA examination provides that the examiner reviewed the Veteran's claims file, and sets forth the relevant history, the Veteran's subjective complaints, and examination results.  The resulting medical diagnosis was acute right elbow epicondylitis resolved, 1975.  The examiner stated that it was less likely than not related to a single visit in service distantly, and more likely than not related to post-service events on a sporadic basis, life events.  

Right Wrist Disability

The Veteran's service treatment records reflect that in February 1975 she sought treatment for right wrist trauma.  An X-ray was negative for fracture.  The impression was soft tissue injury to right wrist and forearm, and she was put in an ace wrap and sling.  At a follow-up several days later, she reported that her wrist was becoming asymptomatic.  The Veteran's July 1975 separation medical examination was normal.  

In May 1990, the Veteran reported retraumatizing her right wrist in an accident at home.  X-rays found no fracture.  She was put in a thumb spica cast for two weeks.  
In June 1980, the Veteran complained of right wrist pain and was assessed with inflammation of the right wrist joint.  

A September 1989 report of medical history provides that the Veteran complained of swollen or painful joints; arthritis, bursitis or rheumatism; and broken bones (fracture of the right ankle, right wrist).  The Veteran's January 1992 report of medical history provides that she complained of swollen or painful joints (weather-related), and broken bones (right wrist and right ankle).  The Veteran's January 1992 report of medical examination provides that she was normal on clinical evaluation.  

The Veteran was given an outpatient VA examination in January 2007, at which the Veteran reported a history of fractures and torn ligments including of the right wrist.  She sought medication for arthritis pain.  Physical examination of the upper extremities was normal.  

In a VA outpatient treatment report dated in April 2008, it was noted that the Veteran had fallen on ice in March 2008 and fractured her right wrist.

The report of the August 2010 VA examination provides that the examiner reviewed the Veteran's claims file, and sets forth the relevant history (including a March 2008 injury when she fell on ice), the Veteran's subjective complaints, and examination results.  The resulting medical diagnosis was right wrist minimal degenerative joint disease, diagnosis 2008.  The examiner stated that it was less likely than not related to the inservice sprains, as she had no residual at the 1992 exit examination and a new injury in 2008.  

Back Disability

The Veteran's service treatment records reflect that in April 1973 she complained of pain in the thoracic spine at the level of the scapula.  There was no known trauma.  The Veteran's July 1975 separation medical examination was normal.  

In August 1976, the Veteran complained of back pain, with a history of back pain, mostly of the mid-back, over the weekend.  In November 1976, she was given an impression of contusion with paravertebral muscle sprain.  In November 1991, she complained of pain that began the day before while she was doing physical training.  The assessment was probable muscle spasm, possible contusion.  In December 1991, she sought treatment for low back pain.  Impressions were acute low back pain without radicular symptoms, and left lower back pain lumbar strain.  

A September 1989 report of medical history provides that the Veteran complained of swollen or painful joints; arthritis, bursitis or rheumatism; and recurrent back pain (low back pain for three months with relief from OTC remedies, NCD).  The Veteran's January 1992 report of medical history provides that she complained of swollen or painful joints (weather-related).  She denied recurrent back pain, but the report notes a strained lumbar muscle.  The Veteran's January 1992 report of medical examination provides that she was normal on clinical evaluation.  

The Veteran was given an outpatient VA examination in January 2007, at which she sought medication for arthritis pain.  Physical examination of the lumbar back was normal.  Neurological examination was also normal.  

The report of the August 2010 VA examination provides that the examiner reviewed the Veteran's claims file, and sets forth the relevant history, the Veteran's subjective complaints, and examination results.  The resulting medical diagnosis was chronic low back strain, minimal degenerative disc disease, no sciatica, 2009 diagnosis.  The examiner stated that it was less likely than not related to visits during active duty.  It was more likely than note related to post-service events and repeated falls in 2002, 2008, 2009.  The examiner explained that this was the standard view of back conditions.  The examiner stated that there was no associated current symptoms of sciatica and no neurological signs on the current examination.  The etiology for the Veteran's chronic lumbosacral was maternal house care since 2006. 

Arthritis

The May 2011 VA addendum medical opinion reviews current X-rays and X-rays from the past five years.  It provides an assessment of mild osteoarthritis, generalized, with most joints showing changes that were unremarkable for age 58.  The examiner noted that by this age, there was radiological evidence of degenerative joint disease in the majority of individuals, with reports of up to 80 percent showing changes of degenerative joint disease of the lumbar spine by age 60, and similar changes noted in other joints, with increasing age.  The examiner stated that it was less likely as not that the radiological observed changes were related to specific prior traumatic events.  

Legal Analysis

A veteran is entitled to service connection for a disability resulting from a disease or injury incurred or aggravated during active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also is permissible for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

If there is no evidence of a chronic condition during service, or during an applicable presumptive period, then a showing of continuity of symptomatology after service is required to support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).

Certain chronic diseases, including arthritis, may be presumed to have been incurred during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b).

Based on a thorough review of the record, the Board finds that the preponderance of the evidence is against each of the Veteran's claims for service connection.  

Because arthritis was not seen within one year of the Veteran's separation from service, presumptive service connection is not warranted.  38 C.F.R. §§ 3.307, 3.309.  

The Board finds that the August 2010 and May 2011 VA medical opinions constitute highly probative evidence against each of the Veteran's claims.  The medical opinions are based on the Veteran's in-service medical history, post-service medical history, and current physical findings, to which the opinions refer in detail.  The examiners explained the opinions by analyzing the Veteran's medical history and current findings in terms of medical principles and expertise.  This fact is particularly important, in the Board's judgment, as the references make for a more convincing rationale.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion.); Elkins v. Brown, 5 Vet. App. 474, 478 (1993) (medical opinions as to a nexus may decline in probative value where the physician fails to discuss relevant medical history).

The Board finds it significant that there is no medical evidence to the contrary of the August 2010 and May 2011 VA opinions.  In fact, the medical evidence is negative for any evidence that the Veteran incurred or aggravated a chronic bilateral knee disability, right ankle disability, right wrist disability, right elbow disability or back disability while on active duty.  

The Board is aware of the Veteran's contentions that she incurred disabilities of the bilateral knees, right ankle, right wrist, right elbow and back during active duty.  However, they do not constitute medical evidence in support of her claim.  The Veteran is not competent to diagnosis herself with a disability, state that any symptoms during service were of a chronic nature to which current disability may be attributed, or state that any current disability is etiologically related to her service.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  As a result, her assertions cannot constitute competent medical evidence in support of her claim.  

The Board is aware that lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Additionally, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr, supra.  Further, lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

The Veteran is competent to observe bilateral knee, right ankle, right wrist, right elbow and back symptoms during or after service.  The Board finds her to be credible in this regard.  However, she is not competent to attribute the coincidence of symptoms occurring during or after service as establishing the diagnosis and etiology of the her current disabilities.  As such, the Board finds that the Veteran's assertions are outweighed by the August 2010 and May 2011 negative VA medical opinions. 

In sum, the medical evidence demonstrates that the Veteran is not entitled to service connection for a bilateral knee disability, a right ankle disability, a right wrist disability, a right elbow disability, or a back disability.  As the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for bilateral knee disability is denied.

Service connection for a right ankle disability is denied.

Service connection for a right elbow disability is denied. 

Service connection for a right wrist disability is denied.

Service connection for a back disability is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


